Citation Nr: 0106672	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher staged rating for service-connected 
bilateral hearing loss, evaluated as noncompensable prior to 
August 16, 1999, and as 10 percent disabling from August 16, 
1999, on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to 
November 1972.  

This matter arises from a March 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective September 20,  1994.  The veteran filed 
a notice of disagreement (NOD) with the noncompensable 
evaluation and by rating decision of April 2000, the 
veteran's noncompensable rating was increased to 10 percent, 
effective August 16, 1999.  The veteran continued to disagree 
with the evaluation, and the present appeal ensued.  

In a May 2000 statement from the veteran to VA, he raised the 
issue of entitlement to service connection for tinnitus and 
loss of vision.  These issues are not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, these issues 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 11, 1997, the veteran's bilateral hearing 
loss was manifested by level I hearing in both ears, under 
the criteria in effect prior to and after June 1999.

2.  Since June 11, 1997, the veteran's bilateral hearing loss 
has been manifested by level IV hearing in both ears, under 
the criteria in effect prior to and after June 1999. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable staged rating for 
bilateral hearing loss are not met prior to June 11, 1997.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.85, 
Diagnostic Code 6100 (1999, 2000).  

2.  The criteria for an evaluation of 10 percent, and no 
more, for bilateral hearing loss under the old and new 
criteria have been met since June 11, 1997.  38 C.F.R. 
§§ 4.1, 4.2, 4.85, Diagnostic Code 6100 (1999, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

This claim arises from the veteran's appeal of the initial 
evaluation for his service-connected bilateral hearing loss.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  

The veteran was accorded VA examinations for his bilateral 
hearing loss September 1994, June 1997, and August 1999.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A).


Factual Background

Service connection was denied for bilateral hearing loss by 
rating decision of May 1996.  The veteran appealed that 
denial.  By rating decision of March 1997, service connection 
was granted for bilateral hearing loss and a noncompensable 
rating was assigned, effective September 20, 1994.  By rating 
decision of April 2000, the veteran's bilateral hearing loss 
was increased from noncompensable to 10 percent, effective 
August 1999, the date of the veteran's most recent VA 
audiology examination.  The 10 percent evaluation for hearing 
loss remains in effect to this date.  

The veteran underwent a VA audiometric examination in 
September 1994.  He complained of progressive hearing loss.  
He related a history of military noise exposure while in the 
infantry unit for two years.  He also indicated some history 
of occupational noise exposure.  The examination disclosed 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
hertz of 55 in the right ear and 46 in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent, 
bilaterally.  The examination also revealed that the veteran 
might benefit from amplification.  

In January 1997, a VA expert opinion indicated, in pertinent 
part, that there was evidence of hearing loss which was 
present and not newly diagnosed.  

In June 1997, the veteran underwent a VA audiometric 
examination.  A history of progressive hearing loss was 
noted.  The examination disclosed average pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz of 60 in the 
right ear and 50 in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent, bilaterally.  The 
examiner stated that the veteran might benefit from 
amplification and that he would receive an otological follow-
up.  

VA outpatient treatment records from June 1997 to June 1998 
show the veteran was seen for audiological services, 
including orientation about the type and grade of hearing 
loss, interpretation of tympanograms, and explanation of 
amplification benefits.  

In August 1999, the veteran underwent a VA audiometric 
examination.  The veteran was described as a long-time 
hearing aid user who claimed bilateral hearing loss since 
1972.  The examination disclosed average pure tone thresholds 
at 1000, 2000, 3000, and 4000 hertz of 60 in the right ear 
and 51 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent, bilaterally.  


Analysis

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
noncompensable evaluation for bilateral hearing loss, rated 
under Diagnostic Code 6100, remained in effect from 
September 20, 1994 to August 16, 1999, when the evaluation 
was increased to 10 percent.  The veteran has disagreed with 
the initial noncompensable evaluation as well as the 
subsequent 10 percent evaluation, indicating that the 
evaluation for his bilateral hearing loss does not properly 
reflect the level of disability exhibited by this service-
connected disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 3-2000.  The amended regulations 
did not result in any substantive changes, apart from a new 
regulation addressing exceptional patterns of hearing 
impairment, which, as will be discussed, is not applicable 
under the facts of this case.  See 38 C.F.R. §§ 4.85, 4.86 
(1999); 64 Fed. Reg. 25202 (May 11, 1999).  Since the 
applicable criteria are essentially identical, neither set of 
criteria is more favorable to the veteran.  Consequently, the 
veteran will not be prejudiced by the Board's review of his 
claim under the new regulations.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2000).  

In this case, the veteran's September 1994 VA evaluation for 
bilateral hearing loss corresponds to a level I hearing in 
both ears, pursuant to the Rating Schedule.  The June 1997 
and August 1999 VA evaluations for bilateral hearing loss 
correspond to a level IV hearing in both ears.  A level I 
hearing loss equates to a noncompensable evaluation.  A level 
IV hearing loss equates to a 10 percent evaluation.  38 
C.F.R. § 4.85.  

The amended regulations added a provision for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 and Table 
VI because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience. See 64 Fed. Reg. 25203 (May 11, 1999).  In such 
cases, the evaluation may be based on Table VIA, which 
assigns a numeric designation based on puretone threshold 
average only, if such would result in a higher evaluation.  
38 C.F.R. § 4.86 (2000).  The regulation delineates two 
situations in which such consideration is deemed 
appropriate-the first requires that the puretone thresholds 
in the specified frequencies of 1000, 2000, 3000, and 4000 
Hertz must all be 55 decibels or more.  38 C.F.R. § 4.86(a).  
The second requires that the puretone threshold at 1000 Hertz 
be 30 decibels or less, and 70 decibels or more at 2000 
Hertz.  38 C.F.R. § 4.86(b).  The veteran does not meet 
either set of criteria.  

After a thorough review of the record, the undersigned finds 
that the veteran's service-connected bilateral hearing loss 
equates to a noncompensable evaluation from 
September 20, 1994 until his June 11, 1997 VA examination.  
At that time, the medical findings corresponded to a level 
IV, which warrants a 10 percent evaluation.  The 
August 16, 1999, VA examination results were also indicative 
of level IV hearing, warranting a 10 percent evaluation.  The 
assignment of a specific disability evaluation for hearing 
loss is achieved by a the mechanical application of the 
Rating Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Under these circumstances, 
the preponderance of the evidence is against assigning a 
compensable evaluation for the veteran's hearing loss prior 
to June 11, 1997, or greater than 10 percent since 
June 11, 1997.  However, the evidence supports an earlier 
staged rating of 10 percent from June 11, 1997.



ORDER

A compensable staged rating for bilateral hearing loss prior 
to June 11, 1997, is denied.  A 10 percent staged rating for 
bilateral hearing loss, and no more, from June 11, 1997, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  A staged rating higher 
than 10 percent for bilateral hearing loss, from August 16, 
1999, is denied. 




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

